Title: From George Washington to Isaac Tichenor, 12 December 1796
From: Washington, George
To: Tichenor, Isaac,Paine, Elijah


                        
                            
                        Gentlemen, United States 12th December 1796.
                        With particular pleasure I receive the unanimous address of the Council and
                            General Assembly of the State of Vermont. Although but lately admitted into the Union, yet
                            the importance of your State, it’s love of liberty and its energy, were manifested in the
                            earliest periods of the revolution which established our Independence. Unconnected in name
                            only, but in reality united with the confederated States, these felt and acknowledged the
                            benefits of your cooperation. Their mutual safety and advantage duly appreciated, will never
                            permit this Union to be dissolved.
                        I enjoy great happiness in the testimony you have presented, and in the other
                            proofs exhibited from various parts of our country, that the operations of the general
                            Government have justified the hopes of our citizens at its formation, which is recognized as
                            the era of national prosperity. The voluntary acknowledgments of my fellow citizens persuade
                            me to believe that my agency has contributed to produce this effect. This belief will be to
                            me a source of permanent satisfaction, and those acknowledgements a rich reward.
                        My sincere thanks are due, and I beg you, Gentlemen, to make them acceptable to
                            the Council and General Assembly of the State of Vermont, for the very obliging and
                            affectionate terms in which they notice me and my public services. To such confidence and
                            support, as I have experienced from Councils, Legislative assemblies, and the great body of
                            American Citizens, I owed the best exertions of every faculty I possessed: happy now in the
                            reflection, that our joint labours have been crowned with success, When withdrawn to the
                            shade of private life, I shall view with growing pleasure, the increasing prosperity of the
                            United States: in the perfect protection of their government, I trust to enjoy my retirement
                            in tranquillity; and then, while indulging a favorite wish of my heart in agricultural
                            pursuits, I may hope to make even my private business and amusement of some use to my
                            Country.
                        
                            Go: Washington 
                            
                        
                    